Citation Nr: 0631221	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  05-06 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. T. Snyder


INTRODUCTION

The veteran had active service from October 1990 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal a from rating decision dated in January 
2002 of the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to TDIU.  The veteran perfected appeals of both issues.

The appellant testified at a video conference hearing in 
April 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006).

In a July 2005 decision, the Board adjudicated issues no 
longer on appeal and, further, remanded the case to the RO 
for additional development of the issues still on appeal.  
Among the issues remanded were a claim for entitlement to 
service connection for an acquired mental disorder and an 
increased rating for the service connected skin condition.  
While on remand, a March 2006 rating decision allowed service 
connection for the mental disorder and increased the skin 
condition rating to 60 percent.  In an April 2006 statement, 
the veteran indicated that he was satisfied with the grant of 
service connection for the mental disorder and with the 
evaluation assigned for his skin condition.  Thus, those 
issues are no longer before the Board and will not be 
discussed in the decision below.  See generally Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 38 C.F.R. 
§ 20.204.  The RO completed the additional development on the 
remaining issue to the extent deemed possible and returned 
the case to the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

The RO continued the denial of TDIU while the case was on 
remand, despite the allowance of entitlement to service 
connection for a schizoaffective disorder.  The March 2006 
rating decision evaluated the disorder as 10 percent 
disabling for the period prior to November 29, 2005, and 50 
percent disabling effective on that date.  

The veteran was awarded benefits by the Social Security 
Administration, effective as of February 2001.  While the 
award was based on all of the veteran's diagnosed 
disabilities, a number of which are nonservice-connected, the 
Administrative Law Judge's (ALJ) findings reflect extensive 
discussion of the veteran's mental symptomatology.  In light 
of the fact that there are significant differences in the 
definition of disability under the Social Security 
Administration and VA systems, Social Security Administration 
determinations are not binding on VA.  Holland v. Brown, 6 
Vet. App. 443, 448 (1994).  But there are also significant 
similarities between the two systems.  Consequently, the 
Board must provide the reasons and bases for the weight 
assigned by the Board to the finding of disability by a 
Social Security Administration ALJ.  Id.

However, the Board deems the current state of the claims file 
as inadequate to fully evaluate the basis of any decision on 
TDIU.  Thus, an examination which specifically addresses the 
veteran's employability will aid the Board in deciding his 
appeal.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause" fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records regarding treatment for all 
conditions on appeal should also be obtained and associated 
with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

As a final note, the Board observes that the March 2006 
rating decision allowed the veteran the maximum 60 percent 
rating for his skin condition.  The RO's rationale was that 
the prescribed Triamcinolone Acetonide ointment met the 
criteria for a corticosteroid or other immunosuppressive drug 
therapy.  That medication is a topical ointment.  The rating 
criteria require systemic (i.e. oral ingestion) 
corticosteroid treatment to warrant the 60 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).  
Such is not shown by the current evidence.  In fact, the 2005 
VA examination noted good control of the veteran's skin 
disorder with topical treatment.  Any consideration as to 
whether the skin disorder contributes to unemployability 
should take into account the objective findings of that 
disorder rather than solely relying on the high evaluation 
percentage assigned. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain current VA 
treatment records from the Boston, VA 
healthcare system, dating since June 2004 
are obtained and associated with the claims 
file.

2.  After the above is completed, the RO 
shall arrange for a general medical 
examination and social and industrial 
survey, to assess whether the veteran's 
service-connected disabilities render him 
unemployable.  All indicated tests and 
studies should be performed.  The RO shall 
ask the examiner(s) to assess the veteran's 
ability to pursue substantially gainful 
employment in view of all service-connected 
pathology, without regard to age.  The RO 
shall ensure that the claims file is 
provided to the examiner(s) for use and 
reference in conducting the examination(s).  
If the examiner(s) is unable to render an 
opinion, he/she should state that fact for 
the record.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and representative, if 
any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




